Citation Nr: 0315719	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-14 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1942 
to April 1946.  He died in February 1999.  The appellant is 
the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In that decision, the RO denied the 
issue of entitlement to service connection for the cause of 
the veteran's death.  

In February 2001, the Board remanded the appellant's claim to 
the RO for further evidentiary development consistent with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  Following an 
attempt to complete the instructions set forth in the 
February 2001 remand, the RO, in February 2003, continued the 
denial of the appellant's claim for service connection for 
the cause of the veteran's death.  Thereafter, in June 2003, 
the RO returned the case to the Board for appellate review of 
this issue.  


REMAND

According to the Certificate of Death, the veteran died in 
February 1999 at the age of 81 years as a result of 
cardiopulmonary arrest which was due to, or the consequence 
of, atherosclerotic heart disease.  Additionally, sepsis was 
a significant condition which contributed to the veteran's 
demise but was not related to his atherosclerotic heart 
disease or cardiopulmonary arrest.  

At the time of the veteran's death, service connection was in 
effect for the following disabilities:  residuals of a 
shrapnel wound to the right leg with multiple scars, a 
compound comminuted fracture of the right tibia and fibula, 
astragalus of the 5th metatarsal bone, and limitation of 
motion of the right ankle requiring use of a brace (40% from 
October 1946); moderate shrapnel wound scars involving the 
muscles of the right posterior Pelvic Group XVII (20% from 
October 1946); moderate shrapnel wound scars involving the 
muscles of the right anterior thigh Group XIV (10% from 
October 1946); residuals of a gunshot wound to the lower 
one-third of the right arm with a chief fracture of the 
articular surface of the right ulna, including two scars one 
centimeter by one centimeter (10% from October 1946); and 
residuals of shrapnel wounds of the left foot with tender 
scars, metallic foreign body retention, fractures of the left 
1st, 2nd, 3rd, and 4th metatarsals, left oscalcis, and small 
scars of the left leg (10% from October 1946).  

Throughout the current appeal, the appellant has asserted 
that the veteran's service-connected disabilities led to the 
sepsis that caused his death.  See, e.g., November 2000 
hearing transcript (T.) at 7-10.  In support of this 
contention, the appellant submitted a letter from a nurse 
(who was also the daughter of the appellant and the veteran) 
who expressed her medical opinion that the veteran's 
service-connected right lower extremity disabilities caused 
an infection which led to the sepsis that resulted in the 
veteran's death.  See also, T. at 11-13.  

Consequently, in the February 2001 remand, the Board 
instructed the RO to arrange for an appropriate specialist 
with knowledge in the area of sepsis to review the veteran's 
claims folder and to render an opinion as to whether any of 
the veteran's service-connected disabilities caused or 
contributed to the cause of his death.  Further, the Board 
asked that the examiner to note the evidence which supported 
the medical opinions rendered (e.g., the factors upon which 
the opinions were based).  

A complete and thorough review of the claims folder indicates 
that, although the veteran's claims folder was reviewed by a 
VA physician who rendered an opinion in September 2001 and 
who issued an addendum in December 2001, neither report 
contains an indication that this doctor is an appropriate 
specialist (e.g., knowledgeable in the field of sepsis).  
Furthermore, additional pertinent medical records appear to 
have been received and associated with the veteran's claims 
folder after this VA physician render his opinions in 
September and December 2001.  This doctor, therefore, did not 
have an opportunity to review these additional reports prior 
to rendering his opinions.  Consequently, the Board concludes 
that another remand is necessary.  See Stegall v. West, 
11 Vet. App. 268 (1998) (a remand by the Board imposes upon 
the Secretary a concomitant duty to ensure compliance with 
the terms of the remand).  On remand, the RO will be given 
the opportunity to refer the veteran's claims folder to an 
appropriate specialist to determine the etiology of the 
veteran's sepsis.  

Therefore, to ensure the appellant's right to due process, 
this case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should make arrangements for 
an appropriate specialist with knowledge 
in the area of sepsis (such as a 
physician who specializes in the field of 
hematology) to review the veteran's 
claims folder and to render an opinion as 
to whether any of the veteran's 
service-connected disabilities caused or 
contributed to the cause of his death.  
The specialist should include a list of 
the evidence which supports the medical 
opinions that he/she renders (e.g., the 
factors upon which the conclusions 
reached are based).  The report should 
include proper documentation that it was 
completed by a specialist, as previously 
requested by the Board.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should re-adjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since the 
issuance of the last supplemental 
statement of the case in February 2003.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




